The only point involved in this appeal is, ¡whether a registration of voters was required for the municipal election held in the city of Charleston on October 6th, 1875. The commissioners of elec*615tion decided that there was no law upon the statute book requiring such registration, and that therefore the commissioners of election could not direct it — that the act of September 25th, 1868, (14 Stat. 108), in so far as it relates to elections in the city of Charleston, was repealed by the act of February 26th, 1873, (15 Stat. 403.) On appeal taken directly to this court, it was held that there was no error of law in the decision of the commissioners. OPINION by
July 8th, 1881.
li. S. Tharin, for appellant. E. B. Seabrooh, contra.
McGowan, A. J.,